Exhibit 10.3

Execution Copy

SEVENTH AMENDMENT TO

SIXTH AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT

This Seventh Amendment to Sixth Amended and Restated Revolving Credit and Term
Loan Agreement (“Seventh Amendment”) is made as of September 18, 2008, by and
among Noble International, Ltd. (“Borrower”), the Lenders parties thereto from
time to time and Comerica Bank, as Agent for the Lenders (the “Agent”).

RECITALS

A. Borrower, Agent and the Lenders entered into that certain Sixth Amended and
Restated Revolving Credit and Term Loan Agreement dated as of December 11, 2006,
as amended by the First Amendment dated as of March 14, 2007, by the Second
Amendment dated as of March 28, 2007, by the Third Amendment dated as of May 8,
2007, by the Fourth Amendment dated as of August 24, 2007, by the Fifth
Amendment dated as of November 2, 2007 and by the Sixth Amendment dated as of
March 20, 2008 (as amended or otherwise modified from time to time, the “Credit
Agreement”) under which the Lenders extended (or committed to extend) credit to
Borrower, as set forth therein.

B. Borrower has requested that Agent and the Lenders make certain amendments to
the Credit Agreement, and Agent and the Lenders are willing to do so, but only
on the terms and conditions set forth in this Seventh Amendment.

NOW, THEREFORE, Borrower, Agent and the Lenders agree:

 

1.

Borrower has requested that the Agent and the Lenders consent to a $12,500,000
term loan (“GE Loan”) to be made by GE Capital Solutions (“GE”) to Borrower, to
be secured by a first lien on all equipment of the Borrower and its Subsidiaries
located at the following manufacturing facilities: Butler, Indiana; Shelbyville,
KY, South Haven, Michigan; Spring Lake, Michigan; Stow, Ohio; Tonawanda, New
York; Warren, Michigan and Brantford, Ontario, which is more particularly
described on Attachment 3 (the “Pledged Equipment”). The Lenders hereby consent
to GE Loan, and to the granting of a lien by the Credit Parties on the Pledged
Equipment in favor of GE to support the GE Loan, provided that (a) after giving
effect to this Seventh Amendment, no Default or Event of Default shall have
occurred and be continuing at the time such sale is consummated both before and
after giving effect thereto, (b) the net cash proceeds from the GE Loan shall be
used (i) first to repay all outstanding Advances under the Term Loan until the
Term Loan has been paid in full, and (ii) then to the extent any balance
remaining thereafter, to repay outstanding Advances under the Revolving Credit,
without a corresponding reduction in the Revolving Credit Aggregate Commitment,
by at least $1,250,000 and (c) the Borrower has provided to Agent a copy of the
documentation



--------------------------------------------------------------------------------

 

relating to the GE Loan and such documents are in form and substance
satisfactory to the Agent and the Majority Lenders. Upon the satisfaction of the
conditions set forth above (including, without limitation, the receipt by the
Agent of the proceeds required in clause (b) above), the Agent shall execute and
deliver to Borrower, and the Lenders hereby consent to the execution and
delivery by the Agent to the Borrower of, any release or discharge documents
reasonably required by Borrower, at Borrower’s expense, to evidence the release
of the Agent’s security interest in the Pledged Equipment.

 

2. The Borrower has informed the Lenders that Noble Metal Processing, Inc.
intends to sell the Equity Interests of Noble Metal Processing – Australia Pty
LTD. (“Noble Australia”) to Noble European Holdings B.V. on the terms
substantially as set forth in the form of Share Sale Agreement previously
delivered to Agent (“Noble Australia Acquisition Documents”) (such sale shall be
referred to herein as the “Noble Australia Sale”). In connection therewith, the
Borrower has requested that the Lenders consent to the Noble Australia Sale
pursuant to Section 8.5(f)(iii) of the Credit Agreement. The Lenders hereby
consent to the Noble Australia Sale, provided that (a) the Agent shall have
received copies of the fully executed Noble Australia Acquisition Documents in
form and substance satisfactory to Agent, (b) the total proceeds of the Noble
Australia Sale shall not be less than $11,600,000, (c) after giving effect to
this Consent and both before and after giving effect to the consummation of the
Noble Australia Sale, no Default or Event of Default shall have occurred and be
continuing, (d) the Noble Australia Sale is consummated no later than the date
which is thirty (30) days after the date of this Consent and (e) the Net Cash
Proceeds from the Noble Australia Sale shall be used first to repay outstanding
Advances under the Term Loan, if any, and to the extent of any balance remaining
thereafter, to repay outstanding Advances under the Revolving Credit, without a
corresponding reduction in the Revolving Credit Aggregate Commitment. The Noble
Australia Sale as consented to in this Consent shall not be subject to or
calculated as part of the limitation on Asset Sales as set forth in
Section 8.5(f)(i). Upon the effectiveness of this Consent, the receipt by the
Agent of satisfactory evidence that the Noble Australia Sale has been
consummated and the receipt by the Agent of any amounts required in clause
(e) above, the Agent shall execute and deliver to Borrower, and the Lenders
hereby consent to the execution and delivery by the Agent to the Borrower of,
any release or discharge documents reasonably required by Borrower, at
Borrower’s expense, to evidence the release of the Agent’s security interest in
the Equity Interests of Noble Australia, and to deliver to the Borrower the
stock certificates and related stock powers of Noble Australia that were pledged
to the Agent.

 

3. Section 1 of the Credit Agreement is amended as follows:

 

  (a) The following definition is hereby amended and restated as follows:

“Base Tangible Net Worth” shall mean, as of the last day of any fiscal quarter,
an amount equal to the sum of $200,000,000 plus fifty percent (50%) of
Consolidated Net Income (not reduced by losses) for each fiscal quarter,
commencing with the quarter ending on September 30, 2008.



--------------------------------------------------------------------------------

“Consolidated EBITDA to Interest and Debt Service Coverage Ratio” shall mean
(a) for any period through and including the quarter ending September 30, 2008,
the ratio of (i) Consolidated EBITDA for the applicable Measuring Period, to
(ii) Consolidated Interest Expense of the US/Canadian Companies for the
applicable Measuring Period and (b) for any period thereafter, the ratio of
(i) Consolidated EBITDA for the applicable Measuring Period, to (ii) the sum of
Consolidated Interest Expense of the US/Canadian Companies for the applicable
Measuring Period, plus all principal payments paid or due and payable on Debt of
the US/Canadian Companies (other than payments in respect of the Revolving
Credit or any other revolving credit facility that do not result in a permanent
reduction in the applicable commitment), during the applicable Measuring Period;
provided, however, that such principal payments (i) for the fiscal quarter
ending December 31, 2008, shall be equal to the amount of such principal
payments paid or payable during such quarter only, (ii) for the fiscal quarter
ending March 31, 2009, shall be equal to the amount of such principal payments
paid or payable during the two fiscal quarters quarter ending as of such date
and (iii) for the fiscal quarter ending June 30, 2009, shall be equal to the
amount of such principal payments paid or payable during the three fiscal
quarters quarter ending as of such date.

“Revolving Credit Aggregate Commitment” shall mean Forty Million Dollars
($40,000,000), subject to any increases in the Revolving Credit Aggregate
Commitment made from time to time after the Seventh Amendment Effective Date
pursuant to Section 2.18 of this Agreement, by an amount not to exceed the
Revolving Credit Optional Increase, further subject to reduction or termination
under Sections 2.14, 2.15 or 9.2 hereof.

 

  (b) The following definitions are hereby added to Section 1:

“GE” shall mean GE Capital Solutions and its Affiliates.

“GE Loan” shall mean the $12,500,000 loan to be made by GE pursuant to the GE
Loan Documents.

“GE Loan Documents” shall mean the documents executed by and between GE and the
Borrower to evidence the GE Loan and the lien on the Pledged Equipment granted
to secure the GE Loan, in each case in form and substance satisfactory to the
Agent and the Majority Lenders.

“Pledged Equipment” shall mean the equipment described on Schedule 1.5 hereof.



--------------------------------------------------------------------------------

“Seventh Amendment” shall mean that certain Seventh Amendment to Sixth Amended
and Restated Revolving Credit and Term Loan Agreement dated as of September 18,
2008, by and among the Agent, the Lenders and the Borrower.

“Seventh Amendment Effective Date” shall mean the date that all conditions to
the effectiveness of the Seventh Amendment as set forth in Section 8 of the
Seventh Amendment have been satisfied.

 

4. Section 7 of the Credit Agreement is hereby amended as follows:

 

  (a) Section 7.9 is hereby amended and restated as follows:

“7.9 Minimum Availability. Commencing on the Seventh Amendment Effective Date,
maintain Unused Revolving Credit Availability at all times of at least
$5,000,000; provided, however, that in the event that the Unused Revolving
Credit Availability as of any date (“Non-Compliance Date”) is less than the
amounts required under this Section 7.9, no Default or Event of Default shall be
deemed to have occurred hereunder unless the Borrower has failed to make
payments to the Agent, for distribution to the Lenders based on their respective
Percentages, in amounts sufficient to cause the Borrower to be in compliance
with this Section within three (3) Business Days after such Non-Compliance
Date.”

 

  (b) Section 7.10 is hereby deleted in its entirety and replaced with the
following:

“7.10 RESERVED.”

 

  (c) Section 7.11 is hereby amended and restated in its entirety, as follows:

“7.11 RESERVED.”

 

  (d) Section 7.12(b) is hereby amended and restated in its entirety, as
follows:

“(b) Consolidated EBITDA to Interest and Debt Service Coverage Ratio. Maintain
as of the last day of each fiscal quarter, a Consolidated EBITDA to Interest and
Debt Service Coverage Ratio of not less than 1.10 to 1.00.”

 

5. Section 8 of the Credit Agreement is amended as follows:

 

  (a) The period (“.”) at the end of clause (j) of Section 8.1 is hereby deleted
and replaced with “; and”; and the following is hereby added as new clause (k):

“(k) the GE Loan, provided that the terms and conditions of the



--------------------------------------------------------------------------------

consent set forth in Section 1 of the Seventh Amendment have been satisfied or
waived by the Majority Lenders.”

 

  (b) Clause (g) of Section 8.2 is hereby amended and restated as follows:

“(g) Liens on the Pledged Equipment securing the GE Loan pursuant to the terms
of the GE Loan Documents; and”

 

  (c) Section 8.3(e) is hereby amended and restated as follows:

“(e) an unsecured guaranty by Borrower of the Debt described in item 1 of
Schedule 8.1 to the Agreement, but only to the extent such guaranty replaces the
unsecured guaranty by Noble Metal Processing-West Michigan, Inc. (f/k/a Pullman
Industries, Inc.) as described in items 8 and 9 of Schedule 6.20(c) of this
Agreement, which was granted in support of such Debt;”

 

  (d) Section 8.6(c) is hereby amended and restated as follows:

“(c) a Distribution by Borrower in an amount previously declared by Borrower for
the fiscal quarter ending June 30, 2008, so long as no Default or Event of
Default has occurred and is continuing at the time of the making of such
Distribution (both before and after giving effect thereto).”

 

6. New Schedule 1.1 attached hereto as Attachment 2 hereby amends, restates and
replaces in its entirety the existing Schedule 1.1 to the Credit Agreement.

 

7. New Schedule 1.5 (Pledged Equipment) attached hereto as Attachment 3 is
hereby added to the Credit Agreement.

 

8. This Seventh Amendment shall become effective (according to the terms hereof)
on the date that the following conditions have been fully satisfied by Borrower
(“Seventh Amendment Effective Date”):

 

  (a) Agent shall have received counterpart originals of this Seventh Amendment,
in each case duly executed and delivered by Borrower and the requisite Lenders
and the Agent in form satisfactory to Agent and the Lenders.

 

  (b) Agent shall have received the Acknowledgment of Guarantor executed and
delivered by each Guarantor in the form attached to this Seventh Amendment as
Attachment 1.

 

  (c) The conditions set forth in Section 1 of this Seventh Amendment shall have
been satisfied, including, without limitation the repayment in full of all
outstanding Term Loan Advances and the application of any remaining proceeds to
repay Revolving Credit Advances as set forth therein.



--------------------------------------------------------------------------------

  (d) Borrower shall have paid (i) to the Agent, for pro rata distribution to
each Lender that has approved, executed, delivered and released its signature
page to this Seventh Amendment by 12:00 pm (est) on September 18, 2008, a
nonrefundable amendment fee in an amount equal to five (5) basis points on the
Revolving Credit Aggregate Commitment (after giving effect to this Seventh
Amendment), (ii) to Agent, for distribution to the Lenders, as applicable, all
interest, fees and other amounts, if any, due and owing to the Agent and the
Lenders and accrued to the Seventh Amendment Effective Date to the extent
requested by the Agent prior to the date hereof and (iii) to Agent, all fees and
other amounts, if any, due and owing to the Agent in accordance with any fee
letter executed by and among the Agent and Borrower.

 

9. Borrower hereby represents and warrants that, after giving effect to the
amendments to the Credit Agreement contained herein, (a) execution and delivery
of this Seventh Amendment are within such party’s corporate powers, have been
duly authorized, are not in contravention of law or the terms of their
respective articles of incorporation or bylaws, and except as have been
previously obtained do not require the consent or approval, material to the
amendments contemplated in this Seventh Amendment, of any governmental body,
agency or authority, and this Seventh Amendment and the Credit Agreement will
constitute the valid and binding obligations of such undersigned parties
enforceable in accordance with its terms, except as enforcement thereof may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity (whether enforcement is sought in a proceeding in
equity or at law), (b) the continuing representations and warranties set forth
in Sections 6.1 through 6.24 inclusive, of the Credit Agreement are true and
correct on and as of the date hereof, and such representations and warranties
are and shall remain continuing representations and warranties during the entire
life of the Credit Agreement, and (c) as of the Seventh Amendment Effective
Date, no Default or Event of Default shall have occurred and be continuing.

 

10. Borrower and the Lenders each hereby ratify and confirm their respective
obligations under the Credit Agreement, as amended by the Seventh Amendment and
agree that the Credit Agreement hereby remains in full force and effect after
giving effect to the effectiveness of the Seventh Amendment and that, upon such
effectiveness, all references in such Loan Documents to the “Credit Agreement”
shall be references to the Credit Agreement as amended by the Seventh Amendment.

 

11. Except as specifically set forth above, this Seventh Amendment shall not be
deemed to amend or alter in any respect the terms and conditions of the Credit
Agreement or any of the Notes issued thereunder, or to constitute a waiver by
the Lenders or Agent of any right or remedy under or a consent to any
transaction not meeting the terms and conditions of the Credit Agreement, any of
the Notes issued thereunder or any of the other Loan Documents.

 

12.

Unless otherwise defined to the contrary herein, all capitalized terms used in
this Seventh



--------------------------------------------------------------------------------

 

Amendment shall have the meaning set forth in the Credit Agreement.

 

13. This Seventh Amendment may be executed in counterpart in accordance with
Section 14.9 of the Credit Agreement.

 

14. This Seventh Amendment shall be construed in accordance with and governed by
the laws of the State of Michigan.

[signatures follow on succeeding pages]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, the Lenders and Agent have each caused this
Seventh Amendment to be executed by their respective duly authorized officers or
agents, as applicable, all as of the date first set forth above.

 

COMERICA BANK,

as Agent

By:

 

     /s/ James Q. Goudie

Its:

 

     Vice President

Signature Page to Seventh Amendment

(847532)



--------------------------------------------------------------------------------

NOBLE INTERNATIONAL, LTD.

By:

 

     /s/ David J. Fallon

Its:

 

     CFO

 

Signature Page to Seventh Amendment

(847532)



--------------------------------------------------------------------------------

COMERICA BANK, as Swing Line Lender,

Issuing Lender and a Lender

By:

 

     /s/ James Q. Goudie

Its:

 

     Vice President

 

Signature Page to Seventh Amendment

(847532)



--------------------------------------------------------------------------------

NATIONAL CITY BANK,

as Co-Lead Arranger, Joint Bookrunner, Co-Syndication Agent and a Lender

By:

 

     /s/ Michael Kell

Its:

 

     Vice President

 

Signature Page to Seventh Amendment

(847532)



--------------------------------------------------------------------------------

CITIZENS BANK,

as a Lender

By:

 

     /s/ L. E. Schuster

Its:

 

     Senior Vice President

 

Signature Page to Seventh Amendment

(847532)



--------------------------------------------------------------------------------

ATTACHMENT 1

ACKNOWLEDGMENT OF GUARANTORS

Each of the undersigned, being an authorized officer of the guarantors listed
below (collectively, the “Guarantors”) hereby acknowledge that (a) such
Guarantor executed a Second Amended and Restated Guaranty dated as of
October 12, 2006 (“Guaranty”) and that certain Reaffirmation of Loan Documents
dated as of December 11, 2006, pursuant to which such Guarantor guaranteed the
obligations of Borrower under that certain Noble International, Ltd. Sixth
Amended and Restated Credit Agreement dated as of December 11, 2006 (as amended
or otherwise modified from time to time, the “Credit Agreement”), among Noble
International, Ltd. (“Borrower”), the Lenders parties thereto from time to time
and Comerica Bank, as Agent for the Lenders (the “Agent”) and (b) Borrower, the
Lenders and the Agent have executed the Seventh Amendment to the Credit
Agreement dated as of date hereof (the “Amendment”). Each of the undersigned
hereby ratifies and confirms its obligations under the Credit Agreement and the
Guaranty and agrees that the Guaranty remains in full force and effect after
giving effect to the effectiveness of the Amendment. Capitalized terms not
otherwise defined herein will have the meanings given in the Credit Agreement.
This acknowledgment shall be governed by and construed in accordance with the
laws of, and be enforceable in, the State of Michigan.

Dated as of the September 19, 2008.

 

NOBLE ADVANCED TECHNOLOGIES, INC.

NOBLE TUBE TECHNOLOGIES, LLC

NOBLE LOGISTIC SERVICES, INC.

NOBLE METAL PROCESSING-OHIO, LLC

NOBLE METAL PROCESSING-WEST MICHIGAN, INC. (f/k/a PULLMAN INDUSTRIES, INC.)

PULLMAN INVESTMENTS LLC

NOBLE METAL PROCESSING-INDIANA, INC. (f/k/a PULLMAN INDUSTRIES OF INDIANA, INC.)

NOBLE MANUFACTURING GROUP, INC.

NOBLE METAL PROCESSING, INC.

NOBLE LAND HOLDINGS, INC.

PROTOTECH LASER WELDING INC.

NOBLE SWISS HOLDINGS, LLC

NOBLE METAL PROCESSING-NEW YORK, INC.

NOBLE METAL PROCESSING-KENTUCKY, G.P.

TAILOR STEEL AMERICA, LLC

NOBLE TSA, LLC

By:  

/s/ David J. Fallon

Name:   David J. Fallon Title:   Chief Financial Officer of each of the
foregoing entities

 

Signature Page to Seventh Amendment

(847532)



--------------------------------------------------------------------------------

ATTACHMENT 2

Schedule 1.1

Pricing Matrix

Noble International, Ltd.

Revolving Credit and Term Loan Facilities

(basis points per annum)

 

Basis for Pricing

   Level I    Level II    Level III**    Level IV

Total Debt to EBITDA Ratio*

   < 2.00 to 1.00    ³ 2.00 to 1.00 but


< 2.50 to 1.00

   ³ 2.50 to 1.00 but


< 3.00 to 1.00

   ³ 3.00 to 1.00

Revolving Credit Eurocurrency-Based Rate Margin

   325.00    350.00    370.00    425.00

Revolving Credit Prime-Based Rate Margin

   150    150    170.00    250.00

Revolving Credit Facility Fee

   25.00    25.00    30.00    50.00

Letter of Credit Fees (exclusive of facing fees)

   250.00    275.00    295.00    400.00

 

* Definitions as set forth in the Credit Agreement.

 

(847532)



--------------------------------------------------------------------------------

Attachment 3

Schedule 1.5

Pledged Equipment

The equipment and machinery attached as Attachment 1 to that certain payoff
letter relating to the Borrower dated September 19, 2008 executed by Comerica
Bank and delivered to General Electric Capital Corporation.

 

(847532)